COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Nii-Otabil Nelson

Appellate case number:      01-19-00401-CR

Trial court case number:    1372073-D

Trial court:                182nd District Court of Harris County

        On April 25, 2019, appellant, Nii-Otabil Nelson, proceeding pro se, filed a notice of
appeal challenging the trial court’s court directive, signed on April 22, 2019, denying
appellant’s “Fourth Actual Innocence Application for Writ of Habeas Corpus,” filed under
Texas Code of Criminal Procedure article 11.072. The trial court certified that appellant
has the right of appeal on May 21, 2019. See TEX. R. APP. P. 25.2(a)(2). The clerk’s record
was filed in this Court on June 3, 2019, and the court reporter’s June 6, 2019 information
sheet stated that there was no reporter’s record taken of the writ hearing.
        On June 12, 2019, in compliance with the Clerk of this Court’s June 6, 2019 notice,
the district clerk filed a supplemental clerk’s record with the “State’s Second Amended
Proposed Findings of Fact, Conclusions of Law and Order,” signed by the trial court on
June 7, 2019. Thus, appellant’s notice of appeal is deemed to be filed on June 7, 2019,
after the “State’s Second Amended Proposed Findings of Fact, Conclusions of Law and
Order” was signed. See TEX. R. APP. P. 27.1(b).
        “In an appeal from a habeas corpus proceeding challenging a conviction or an order
placing the defendant on community supervision—but not challenging a particular
condition of community supervision—the appellate court should use the same submission
and hearing schedules that apply to direct appeals from criminal cases.” TEX. R. APP. P.
31.2(a). However, “[o]n its own initiative, the appellate court may impose a more
expedited timeline or submit the case without briefing, if necessary to do substantial justice
to the parties.” Id. Accordingly, after reviewing the records, the Court determines that it
does not desire briefing and will submit the case without briefing. See id.

      It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley___
                    Acting individually  Acting for the Court
Date: __July 23, 2019___